COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:             01-14-00871-CV
Style:                    Playa Vista LP, Morgan-Multi Family LLC, and Scott Morgan
                          v. Lakeside Re, LP, GSRE, Inc., and Avi Ron
Date motion filed*:       January 21, 2015
Type of motion:           Motion to Reinstate Case and Extension of Time to File Brief
Party filing motion:      Appellant
Document to be filed:     Appellant’s Brief

Is appeal accelerated?    No
If motion to extend time:
       Original due date:                  December 22, 2014
       Number of extensions granted:           0         Current due date: N/A
       Date Requested:                     N/A (30 days from date of Order)

Ordered that motion is:
       Granted
               If document is to be filed, document due: February 26, 2015.
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          On December 23, 2014, this Court granted appellant’s motion to stay in part and abated
          the case until after a supplemental clerk’s record containing a final judgment was filed
          in this Court. Although the trial clerk filed a supplemental clerk’s record containing a
          final judgment on January 6, 2015, a second supplemental clerk’s record containing
          an amended notice of hearing was just filed on January 20, 2015, as requested by
          appellees on December 23, 2014. See TEX. R. APP. P. 27.2. Accordingly, appellant’s
          motion to reinstate this case and to set appellant’s briefing deadline 30 days from the
          date of this Order is granted. See TEX. R. APP. P. 2, 38.6(a)(1).

Judge’s signature: /s/ Laura C. Higley
                   
Date: January 27, 2015

November 7, 2008 Revision